Citation Nr: 1200442	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for arthritis of the hands.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for right ear hearing loss.  

3.  Entitlement to an increased rating in excess of 20 percent for a recurrent low back sprain.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977 and from March 1982 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The merits of the claims for service connection for arthritis of the hands and for right ear hearing loss, as well as the issue of entitlement an increased rating for a recurrent low back sprain will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed September 1993 rating decision previously denied service connection for arthritis of the hands. 

3.  The evidence received since the September 1993 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for arthritis of the hands. 

4.  An unappealed September 1993 rating decision previously denied service connection for right ear hearing loss. 

5.  The evidence received since the September 1993 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss. 


CONCLUSION OF LAW

1.  The September 1993 rating decision, which previously denied service connection for arthritis of the hands, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011). 

2.  The evidence received subsequent to the September 1993 rating decision is new and material, and the claim for service connection for arthritis of the hands is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The September 1993 rating decision, which previously denied service connection for right ear hearing loss, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011). 

4.  T he evidence received subsequent to the September 1993 rating decision is new and material, and the claim for service connection for right ear hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has reopened the Veteran's claims for service connection for arthritis of the hands and right ear hearing loss.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159   (1993). 

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

Initially, the Board observes that the Veteran's claims for service connection for arthritis of the hands and for right ear hearing loss were previously considered and denied by the RO in a rating decision dated in September 1993.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In May 2008, the Veteran essentially requested that his claims for service connection for arthritis of the hands and for right ear hearing loss be reopened.  However, the September 2008 rating decision currently on appeal denied reopening the claims because new and material evidence was not submitted. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The language of 38 C.F.R. § 3.156(a)  creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

As noted above, the September 1993 rating decision denied the Veteran's claims for service connection for arthritis of the hands and for right ear hearing loss.  The evidence available at the time of that rating decision consisted of service treatment records, service personnel records, and a February 1993VA examination.  In the decision, the RO observed that the Veteran had a complaint of pain in the joints of his fingers of both hands at the time of his discharge examination.  However, there were no other complaints documented in his service treatment records, and x-rays obtained during a February 1993 VA examination revealed no fracture or dislocation and normal bony mineralization.  The RO also noted that the Veteran was exposed to loud noises during service, which caused him increased difficulty in hearing people.  It was further noted that he had had a history of frequent ear infections in childhood, a ruptured tympanic membrane in 1977, and otitis externa in July 1989.  However, a February 1993 VA examination found that his hearing was within normal limits.  

The evidence associated with the claims file subsequent to the September 1993 rating decision includes private medical records, VA examination reports, and lay statements, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 1993 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for arthritis of the hands and right ear hearing loss.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that there is evidence now suggesting that he may have those disorders, which was previously unestablished.  In this regard, private treatment records dated from August 2007 to February 2008 document the Veteran as having inflammatory arthritis affecting his hands, as well as osteoarthritis.  A private audiogram report also indicates that the Veteran met the criteria for right ear hearing loss as set forth in 38 C.F.R. § 3.385 in December 2005.  In addition, a June 2008 private audiological examination diagnosed the Veteran with moderate hearing loss of the right ear.  Although it is unclear as to whether the Veteran has actually met the criteria for right ear hearing loss since he filed his current claim, the Board notes that the lack of current disabilities was the basis for the final prior denial, and the subsequent treatment records do suggest that he may have since developed the claimed disorders.  There is enough evidence that would trigger VA's duty to provide an examination for both claims.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for arthritis of the hands and right ear hearing loss.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claims can be addressed. 


ORDER

New and material evidence having been received, entitlement to service connection for arthritis of the hands is reopened, and the appeal is granted to this extent only. 

New and material evidence having been received, entitlement to service connection for right ear hearing loss is reopened, and the appeal is granted to this extent only. 


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

In this case, the Veteran has not been afforded a VA examination in connection with his current claim for service connection for arthritis of the hands.  His service treatment records do indicate that he complained of pain in the joints of the fingers of both hands during his discharge examination.  Moreover, as noted above, there is evidence suggesting that he has a current diagnosis.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any arthritis of the hands that may be present.  

The Veteran was provided a VA examination in August 2008 in connection with his current claim for service connection for right ear hearing loss.  However, that examination did not show him to have right ear hearing loss by VA standards.  Nevertheless,  as discussed above, there is some evidence suggesting that he may have right ear hearing loss, although it is unclear as to whether he may now meet the criteria of 38 C.F.R. § 3.385.  Therefore, the Board finds that an additional VA examination and medical opinion are necessary for determining the nature and etiology of any right ear hearing loss that may have developed. 

In addition, the Board notes that the Veteran was afforded a VA examination in June 2009 in connection with his claim for an increased evaluation for a recurrent low back sprain.  However, the examiner did not indicate whether there were any associated neurological abnormalities.  He did note that the Veteran complained of numbness in his legs, but stated that he could not elicit any sensory deficit.  The examiner specifically commented that the Veteran would benefit from a neurological evaluation, as well as an orthopedic evaluation, yet he was never provided one.  In addition, the examiner stated that there was insufficient data to warrant a diagnosis of a back disorder.  He did not explain what additional data would be needed.  Thus, it appears that the VA examination was inadequate.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran's representative pointed out in a June 2011 that the Veteran has had ongoing treatment since his last examination.  Therefore, the Board finds that the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected recurrent low back sprain.  

The RO should also obtain and associate with the claims folder any outstanding VA medical records and pertinent private records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his arthritis of the hands, right ear hearing loss, and recurrent low back sprain.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should obtain any outstanding VA medical records pertaining to the claimed disorders.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any arthritis of the hands that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has contended that he has had pain and swelling in his hands since service.  It should be noted that he did complain of pain in the joints of his fingers at the time of his discharge examination.  

The examiner should state whether it is at least as likely as not that Veteran currently has arthritis of the hands that is causally or etiologically related to the Veteran's military service.  In so doing, he or she should indicate when such a disorder first manifested.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right ear hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, in-service hearing conservation data, post-service medical records, and statements.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first- hand knowledge.  

The examiner should also note that the Veteran had a history of frequent ear infections in childhood, a ruptured tympanic membrane in 1977, and otitis externa in July 1989.  However, a February 1993 VA examination found that his hearing was within normal limits.  

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran currently has right ear hearing loss that is causally or etiologically related to his military service, including noise exposure and any other symptomatology therein. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected recurrent low back sprain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability. In so doing, he or she should opine as to whether any neurological symptoms, such as sciatica or radiculopathy, are attributable to the Veteran's service-connected lumbar spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


